ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-093, concluding that ERIC J. GOLDRING of LINCROFT, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 3.5(b) (engaging in ex parte communication) and RPC 3.5(c) (conduct intended to disrupt a tribunal), and good cause appearing;
*27It is ORDERED that ERIC J. GOLDRING is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.